Citation Nr: 0432615	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
undifferentiated type, currently rated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


REMAND

The Board notes that in the July 2002 VA examination report 
the examiner stated that the veteran's claims folder and 
medical records were not available for review.  In this 
regard, the veteran's representative stated the same in the 
October 8, 2004 Appellant's Brief and noted that it was 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  See 38 C.F.R. § 4.1.  The representative argued 
that, as such, the examination was inadequate and stated that 
this matter should be remanded in order that the veteran be 
afforded another VA examination.  

Additionally, in a statement received in July 2002, the 
veteran indicated that the only treatment he had received had 
been at the VA Medical Center in San Juan and the VA 
Outpatient Clinic in Mayaguez.  The RO should obtain any such 
outstanding records from those VA facilities.      

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should obtain any treatment 
records not already associated with the 
claims folder from the VA Medical Center 
in San Juan and the VA Outpatient Clinic 
in Mayaguez.  Thereafter, any such 
records should be associated with the 
veteran's claims folder.  

2.  The veteran should then be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected schizophrenia, 
undifferentiated type.  All necessary 
tests and studies must be conducted.  
Additionally, the examiner should also 
determine whether it is at least as 
likely as not (50 percent probability or 
greater) that the service-connected 
disorder alone is of such severity as to 
preclude the veteran from securing and 
following substantially gainful 
employment.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims 
folders and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  

3.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




